            Case 1:19-cv-02075 Document 1 Filed 07/12/19 Page 1 of 6



Carl W. Hampe (DC Bar # 440475)
Daniel P. Pierce (DC Bar # 988836)
Fragomen, Del Rey, Bernsen & Loewy, LLP
1101 15th St. NW, Suite 700
Washington, DC 20005
Phone (202) 223-5515
Fax (202) 371-2898
champe@fragomen.com
dpierce@fragomen.com
Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Suzanne Ericsson                                   )
16 South Road                                      )
St. Georges Parish                                 )
HS 02 Bermuda                                      )
                                                   )
              Plaintiff,                           )
v.                                                 )      Civil No.      1:19-cv-2075
                                                   )
U.S. Department of State                           )
2201 C St. NW                                      )
Washington, DC 20520                               )
                                                   )
              Defendant.                           )


                           COMPLAINT FOR INJUNCTIVE RELIEF

       Plaintiff Suzanne Ericsson, by and through undersigned counsel, hereby alleges as

follows:

1.     This Complaint seeks injunctive and other appropriate relief under the Freedom of

Information Act (FOIA), 5 U.S.C. § 552. Specifically, Plaintiff seeks to compel the Department

of State (the “State Department” or “Defendant”) to comply with its obligations under FOIA to

release agency records relating to her immigration matters that Plaintiff requested and that

Defendant has improperly withheld from her.




                                              1
             Case 1:19-cv-02075 Document 1 Filed 07/12/19 Page 2 of 6



                                             PARTIES

2.     Plaintiff Suzanne Ericsson is a citizen of Sweden who resides in Bermuda.

3.     Defendant U.S. Department of State is an executive department bearing responsibility for

(i) the administration and enforcement of U.S. immigration laws, (ii) the processing of certain visa

requests, including those made by Plaintiff, and (iii) the maintenance of records relating to, inter

alia, such visa requests. Defendant is an “agency” for purposes of 5 U.S.C. § 552(f)(1) and has

possession, custody, and/or control of the records that Plaintiff seeks.

                                 JURISDICTION AND VENUE

4.     The Court has both subject matter jurisdiction and personal jurisdiction over the parties

pursuant to 5 U.S.C. § 552(a)(4)(B). Subject matter jurisdiction further lies under 28 U.S.C.

§ 1331 because this Matter presents a question of federal law.

5.     Venue properly lies in this judicial district under 5 U.S.C. § 552(a)(4)(B) because of the

nature of this Matter and under 28 U.S.C. § 1391(e) because Defendant is an agency of the federal

Executive Branch.

                                              FACTS

6.     On November 12, 2018, Plaintiff, through Counsel, filed a FOIA request with the

Department of State seeking documents relating to her, including information in Defendant’s

database and documents in Defendant’s files relating to Plaintiff’s visa requests. The agency

number relating to that request is F-2019-01254.

7.     On March 12, 2019 (and well after the statutory 20-day response period had passed),

Defendant replied to Plaintiff’s FOIA request. Defendant stated that it had located and reviewed

238 documents totaling 376 pages that were relevant to Plaintiff’s request. Defendant, however,

produced to Plaintiff only 18 documents in full and six documents in part.



                                                  2
                 Case 1:19-cv-02075 Document 1 Filed 07/12/19 Page 3 of 6



8.     Defendant asserted that the remaining records or portions thereof were specifically

exempted from disclosure by another statute for purposes of the FOIA exemption at 5 U.S.C.

§ 552(b)(3).

9.     Defendant cited 8 U.S.C. § 1202(f) as the sole statutory basis for its refusal to provide the

remaining requested documents and cited Medina-Hincapie v. Department of State, 700 F.2d 737

(D.C. Cir. 1983), as supporting its lack of further disclosures.

10.    Defendant produced no index or other document that would permit Plaintiff to evaluate the

validity of the claimed FOIA exemption.

11.    On April 17, 2019, Plaintiff lodged an internal agency appeal contesting Defendant’s

overly broad invocation of the FOIA exemption.

12.    As of the date of this lawsuit, Defendant has not responded to Plaintiff’s internal appeal of

its adverse FOIA determination.

13.    Because more than 20 business days have now passed since Plaintiff lodged her appeal,

Plaintiff has exhausted her administrative remedies as a matter of law.             See 5 U.S.C.

§ 552(a)(6)(A)(ii) (requiring “determination with respect to any appeal within twenty days after

receipt of such appeal” excluding weekend days and holidays); id. at § 552(a)(6)(C)(i)

(administrative remedies deemed exhausted “if the agency fails to comply with the applicable time

limitations”).

14.    Judicial review of Defendant’s FOIA decision is now proper. Defendant’s withholding of

records under 8 U.S.C. § 1202(f) in the circumstances here is improper.

15.    The statute and caselaw permits Defendant to withhold consular notes and memoranda

discussing or justifying a visa denial decision. On information and belief, however, the over 200

documents that Defendant withheld in their entirety or in part do not reflect such decisionmaking.



                                                  3
              Case 1:19-cv-02075 Document 1 Filed 07/12/19 Page 4 of 6



16.    Moreover, on information and belief Defendant’s “CLASS” database contains information

that organizes, summarizes, and disseminates the results of Defendant’s decisionmaking to other

government agencies. Such information would also not be shielded from FOIA disclosure on the

grounds that Defendant asserted.

                                    CLAIMS FOR RELIEF

  FIRST CAUSE OF ACTION – VIOLATION OF FOIA FOR FAILURE TO COMPLY

                                 WITH STATUTORY DEADLINES

17.    The allegations contained in the preceding paragraphs are repeated and incorporated as

though fully set forth herein.

18.    Defendant is an agency subject to FOIA. See 5 U.S.C. §§ 551(1), 552(f)(1).

19.    Plaintiff has sought records that are within the possession, custody, and/or control of

Defendant for purposes of FOIA.

20.    Defendant failed to make a timely determination regarding Plaintiff’s initial request and

has failed entirely to respond to Plaintiff’s appeal of Defendant’s adverse determination within the

statutory timeframe. See 5 U.S.C. § 552(a)(6)(A).

21.    Plaintiff is deemed to have exhausted applicable administrative remedies with respect to

her request under the terms of the FOIA statute. See 5 U.S.C. § 552(a)(6)(C)(i).

      SECOND CAUSE OF ACTION – IMPROPER WITHHOLDING OF AGENCY

                                    RECORDS UNDER FOIA

22.    The allegations contained in the above-entitled paragraphs are repeated and incorporated

as though fully set forth herein.

23.    Defendant is an agency subject to FOIA. See 5 U.S.C. §§ 551(1), 552(f)(1).




                                                 4
             Case 1:19-cv-02075 Document 1 Filed 07/12/19 Page 5 of 6



24.    Plaintiff has sought records that are within the possession, custody, and/or control of

Defendant for purposes of FOIA.

25.    Defendant failed to provide proper access to or copies of records responsive to Plaintiff’s

request in violation of FOIA. See 5 U.S.C. § 552(a)(3).

26.    On information and belief, Defendant has wrongly asserted that numerous records

responsive to Plaintiff’s request are exempt from disclosure under FOIA.

27.    Plaintiff is deemed to have exhausted applicable administrative remedies with respect to

her request under the terms of the FOIA statute. See 5 U.S.C. § 552(a)(6)(C)(i).

                                    PRAYER FOR RELIEF

       Plaintiffs hereby pray for relief as follows:

1.     That the Court order Defendants to produce an index of withheld documents pursuant to

       Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415 U.S. 977 (1974), so that

       the Court can determine the propriety of Defendant’s exemptions;

2.     That the Court order Defendants to disclose all records or portions thereof to which

       Plaintiff is entitled under FOIA;

3.     That the Court issue a declaration stating that Plaintiff is entitled to disclosure of the
       requested records;

4.     That the Court award Plaintiff’s reasonable attorneys’ fees and costs incurred in this action

       pursuant to 5 U.S.C. § 552(a)(4)(E); and

5.     That the Court provide further relief as it deems appropriate, just, and equitable.


DATED July 12, 2019                                    Respectfully submitted,


                                                       /s/ Carl W. Hampe

                                                       Carl W. Hampe (DC Bar # 440475)
                                                       Daniel P. Pierce (DC Bar # 988836)

                                                  5
Case 1:19-cv-02075 Document 1 Filed 07/12/19 Page 6 of 6




                               Fragomen, Del Rey, Bernsen & Loewy LLP
                               1101 15th St. NW Suite 700
                               Washington, DC 20005
                               Phone (202) 223-5515
                               Fax (202) 371-2898
                               champe@fragomen.com
                               dpierce@fragomen.com

                               Attorneys for Plaintiffs




                           6
